F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         OCT 20 1997
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

WILLIAM RAYMOND JACKSON,

          Plaintiff-Appellant,

v.

JOEL H. KNOWLES, Warden;                               No. 97-1127
PATRICK WHALEN, Warden; TOM                        (District of Colorado)
PASZEK, Unicor Superintendent;                     (D.C. No. 96-D-1660)
PATRICK KANE, regional Director;
DICK CLARK, Assistant Regional
Director; and ED CROSLEY,
Administrator National Appeals,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has unanimously determined that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th

Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      William Jackson appeals the district court’s dismissal of his Bivens suit. In

his complaint, Jackson alleged that he was improperly denied prison employment

and longevity benefits when he was transferred to a high security prison for

disciplinary reasons unrelated to his prison employment.

      The district court dismissed Jackson’s suit as frivolous and for failure to

state a claim upon which may be granted. 28 U.S.C. § 1915(e)(2)(B). The

district court found that Jackson’s due process claim failed because he did not

have a constitutionally-based liberty interest in prison employment, Templeman v.

Gunter, 16 F.3d 367, 370 (10th Cir. 1994), and the prison policies and regulations

relating to prison employment did not create a liberty interest. Sandin v. Connor,

115 S. Ct. 2293, 2295 (1995); Penrod v. Zavaras, 94 F.3d 1399, 1407 (10th Cir.

1996). The district court concluded that Jackson’s equal protection argument

failed because Jackson did not allege that he was treated differently than any

other similarly situated inmates and, even if he had made such an allegation,

Jackson had not demonstrated that any differing treatment was not reasonably

related to some legitimate penological purpose. Finally, as to Jackson’s claim

that the retroactive application of a new prison policy to deny him longevity

benefits, the district court noted that because the prison policy was not intended

to be punitive, Jackson’s claim must fail. Dyke v. Meachum, 785 F.2d 267, 268

(10th Cir. 1986) (per curiam).


                                         -2-
      This court has reviewed Jackson’s briefs and contentions as well as the

entire record on appeal. Based on that review, we affirm for substantially the

reasons set forth in the district court’s well-reasoned order dated March 18, 1997.

We further find that this appeal is frivolous or fails to state a claim under 28

U.S.C. § 1915(e)(2)(B) for purposes of counting “prior occasions” under 28

U.S.C. § 1915(g).

      The judgment of the United States District Court for the District of

Colorado is hereby AFFIRMED.

                                                ENTERED FOR THE COURT:



                                                Michael R. Murphy
                                                Circuit Judge




                                          -3-